PER CURIAM.
The defendant, Thomas D. McMahon, was accused by the Oregon State Bar of unprofessional conduct consisting in general of acquiring from an aged aunt real and personal property and substantial 'sums of money while he was acting in a fiduciary relationship to her. The conduct complained of is described in *282more detail in Smith v. McMahon, 236 Or 310, 388 P2d 280 (1964).
The defendant filed no answer or other formal denial of the charges against him, and did not appear at the hearing before the trial committee. After a hearing the trial committee found the defendant guilty as charged and recommended that he be permanently disbarred. The record was reviewed by the Board •of Governors of the Oregon State Bar who adopted the findings of the trial committee and also recommended to this court that the defendant be permanently disbarred. No petition for review has been filed in this court by the defendant.
We have reviewed the record and approve the findings and recommendations of the trial committee and of the Board of Governors.
The defendant Thomas D. McMahon is permanently disbarred.